BLATCHFORD, District Judge.
The tug went in behind the Anglia, as the latter was backing in. at the direction of the dock superintendent of the line to which the Anglia belonged, to carry to the wharf the hawser from the Anglia. There was nothing improper in her doing so, although the Anglia was all the time backing in. It clearly appears, from the evidence, that the Anglia would not have come back against the tug if the spring line by which the movement astern of the Anglia was being checked had not parted. The Anglia is responsible for the parting of that line. The tug was in a position in the rear of where the stem of the Anglia would have been if she had not, from the parting of the spring line, gone back to a distance greater than was necessary or customary to enable her to lie in her proper and usual berth with reference to the outer end of the pier. The Anglia must be held responsible for the damage, and there must be a decree for the libellant, with costs, with a reference to a commissioner to ascertain the damages sustained by the libellant.